United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY STATION, Oakland, CA, Employer
__________________________________________
Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1205
Issued: April 5, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 14, 2020 appellant filed a timely appeal from a January 10, 2020 merit decision
and an April 20, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards assigned Docket No. 20-1224.
On May 27, 2020 appellant, through counsel, filed a second appeal from the same
January 10, 2020 OWCP merit decision. The Clerk of the Appellate Boards inadvertently assigned
Docket No. 20-1205.
The Board has duly considered the matter and concludes that, since there are now two
docket numbers assigned for a review of the same OWCP decision, one of the docket numbers
must be dismissed. Since the Clerk of the Appellate Boards inadvertently assigned Docket No.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

20-1205 to appellant’s second appeal request, this docket number shall be dismissed. The appeal
docketed as No. 20-1224 will go forward. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1205 is dismissed.
Issued: April 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

